Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Pagelof8 PagelD 135

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS = [jy 97 2001

 

 

 

 

 

 

 

AMARILLO DIVISION
CLERK, U.S. DISTRICT COURT
TOBY KRISTOPHER PAYNE, § By Aan
TDCJ-CID No. 01720023, §
§
Plaintiff, §
§
V. §  2:18-CV-084-Z-BR
§
JAMES SUTTERFIELD, et al., §
§
Defendants. §

MEMORANDUM OPINION AND ORDER
DISMISSING CIVIL RIGHTS COMPLAINT

This matter comes before the Court on Plaintiff's civil rights complaint (“Complaint”)
brought pursuant to 42 U.S.C. § 1983 against three Defendants, filed April 27, 2018 and later
severed from claims that arose in another jurisdiction. See ECF Nos. 1, 6. Plaintiff filed suit pro
se while a prisoner incarcerated in the Texas Department of Criminal Justice (“TDCJ”),
Correctional Institutions Division and was granted permission to proceed in forma pauperis. On
October 15, 2019 Plaintiff filed his response to the Court’s Questionnaire (“Questionnaire”). ECF
No. 33. For the reasons discussed herein, Plaintiff's Complaint is DISMISSED.

FACTUAL BACKGROUND

By the Questionnaire, Plaintiff states that he is no longer pursuing any claim against
Defendant Garcia and he seeks dismissal of Defendant Garcia from this suit. See ECF No. 33 at 2.
Plaintiff sues Defendant James Sutterfield, the Mental Health Manager at the TDCJ Bill Clements
Unit where Plaintiff was formerly housed in administrative segregation housing as part of the

Chronic Mentally Ill (“CMI”) program for that TDCJ facility and NFN Nguyen, a psychiatrist that

 
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page2of8 PagelD 136

discharged him from the CMI program, resulting in Plaintiff's transfer to another facility and
integration into general population custody. See ECF No. | at 4-5, ECF No. 33 at 1-2.

Plaintiff asserts that on July 21, 2017 Defendant Nguyen discharged him from the CMI
program against his wishes without providing any counseling to assist Plaintiff with the transition
from segregated housing to general population housing, resulting in adjustment issues that led to
Plaintiff receiving later disciplinary cases (cases that Plaintiff challenged in the claims severed
from this lawsuit and occurring in another jurisdiction). ECF No. 1, at 4-6. Plaintiff alleges that
Defendant Sutterfield, as the manager of the CMI, failed to create a counseling program to assist
with housing transitions and discharge of patients. ECF No. 33 at 1. Plaintiff asserts that
Defendants Sutterfield and Nguyen were in violation of the Americans with Disabilities Act
(“ADA”), Rehabilitation Act (“RA”), and Eighth Amendment for discharging Plaintiff from CMI
without “transitional psychiatric treatment, counseling, or program[s]...” ECF No. 1 at 6.

Plaintiff sues each Defendant in his official and individual capacity. ECF No. 33 at 2.
Plaintiff seeks permanent injunctive relief, nominal damages, and punitive damages. Jd. at 3.

LEGAL STANDARD

When a prisoner confined in any jail, prison, or other correctional facility brings an action
with respect to prison conditions under any federal law, the Court may evaluate the complaint and
dismiss it without service of process, Ali v. Higgs, 892 F.2d 438, 440 (Sth Cir. 1990), if it is
frivolous', malicious, fails to state a claim upon which relief can be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2). The

same standards will support dismissal of a suit brought under any federal law by a prisoner

 

! A claim is frivolous if it lacks an arguable basis in law or in fact. Booker v. Koonce, 2 F.3d 114, 115 (Sth Cir. 1993).
2
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page3of8 PagelD 137

confined in any jail, prison, or other correctional facility, where such suit concerns prison
conditions. 42 U.S.C. 1997e(c)(1). A Spears hearing need not be conducted for every pro se
complaint. Wilson v. Barrientos, 926 F.2d 480, 483 n.4 (Sth Cir. 1991).?

ANALYSIS

Title II of the ADA provides that “no qualified individual with a disability shall, by reason
of such disability, be excluded from participation in or be denied the benefits of the services,
programs, or activities of a public entity, or be subjected to discrimination by any such entity.”
Windham v. Harris Cty., Texas, 875 F.3d 229, 234 (Sth Cir. 2017) (alteration in original) (quoting
42 U.S.C. § 12132). Similarly, “Section 504 of the [RA] provides that ‘[n]o otherwise qualified
individual with a disability in the United States . . . shall, solely by reason of her or his disability,
be excluded from the participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity receiving Federal financial assistance[.]’” Doe v. Columbia-
Brazoria Indep. Sch. Dist. by & through Bd. of Trs., 855 F.3d 681, 690 (5th Cir. 2017) (alterations
in original) (quoting 29 U.S.C. § 794(a)).

With regard to public entities, Congress intended that Title I “work in the same manner
as Section 504,” and jurisprudence interpreting either statute is generally applicable to both.

Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000) (citations omitted).

 

2 Green vs. McKaskle, 788 F.2d 1116, 1120 (Sth Cir. 1986) (“Of course, our discussion of Spears should not be
interpreted to mean that all or even most prisoner claims require or deserve a Spears hearing. A district court should
be able to dismiss as frivolous a significant number of prisoner suits on the complaint alone or the complaint together
with the Watson questionnaire.”) Dismissals may also be based on adequately identified or authenticated records.
Banuelos v. McFarland, 41 F.3d 232, 234 (Sth Cir. 1995).

3

 
 

Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page4of8 PagelD 138

To make out a prima facie case under Title II, a plaintiff must show “(1) that

he is a qualified individual within the meaning of the ADA; (2) that he is being

excluded from participation in, or being denied benefits of, services,

programs, or activities for which the public entity is responsible, or is

otherwise being discriminated against by the public entity; and (3) that such
exclusion, denial of benefits, or discrimination is by reason of his disability.”

Windham, 875 F.3d at 235 (quoting Melton v. Dallas Area Rapid Transit, 391 F.3d 669,

671-72 (Sth Cir. 2004)). Likewise:

[t]he prima facie case of discrimination under the [RA] is operationally

identical to the test under the ADA, requiring a plaintiff to allege: (1) the

existence of a program or activity within the state which receives federal

financial assistance; (2) the plaintiff is an intended beneficiary of the federal

assistance; and (3) the plaintiff is a qualified handicapped person, who solely

by the reason of her handicap has been excluded from participation in, been

denied benefits from, or otherwise has been subject to discrimination under

such program or activity.

Melton, 391 F.3d at 676 n.8 (emphasis omitted). Because the legal standards and the
jurisprudence of the ADA and RA are effectively the same, this Court’s analysis of the ADA
should be assumed to extend to the RA unless otherwise stated.

To state a viable claim under the ADA and RA, a plaintiff must allege facts showing
exclusion from a service, program, or activity, and he must show his exclusion from such was
based upon his disability. See Davidson v. Texas Dep't of Criminal Justice, 91 Fed. Appx 963,
965-66 (5th Cir. 2004) (affirming dismissal of prisoner’s ADA claim because he failed to allege
or show that the was adversely treated solely by reason of a disability); Hay v. Thaler, 470 Fed.
Appx 411, 418 (Sth Cir. 2012) (same).

Here, assuming Plaintiff is a qualified individual by reason of the mental health diagnosis
that resulted in his placement in the CMI program, Plaintiff has failed to allege he was excluded

from participation in or denied the benefits of services, programs, or activities of a public entity

that the exclusion, denial, or discrimination was because of his disability. Plaintiff is complaining
4
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page5of8 PagelD 139

of the denial of continued mental health care for his disability, not the exclusion from a mental
health program by reason of his disability. To the extent that Plaintiff sues Defendant Sutterfield
in his official capacity for his failure to create a “transitional” program after release from CMI,
neither the ADA nor RA covers the mere absence or inadequacy of medical treatment for a
prisoner. See Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996) (“{T]he Act would not be
violated by a prison’s simply failing to attend to the medial needs of its disabled prisoners ... the
ADA does not create a remedy for medical malpractice.”); see also Nottingham v. Richardson,
499 Fed. Appx 368, 377 (5th Cir. 2012) (noting “[t]he ADA is not violated by ‘a prison’s simply
failing to attend to the medical needs of its disabled prisoners’ ”).

Even if he had alleged he was denied services, Plaintiff does not allege he was intentionally
discriminated against because of his disability. Plaintiff was provided an opportunity to answer the
Questionnaire. ECF No. 33. He alleges that he should have received additional counseling prior to
his discharge from the CMI program to prepare him for housing in general population. Jd. at 1,
ECF No. 1 at 6. He does not allege he was denied access to programs on the basis of his disability
(presumably his mental health diagnosis). Thus, Plaintiff's ADA and RA claims are DISMISSED
for failure to state a claim.

Although Title II provides disabled persons redress for discrimination by a public entity, it
does not, by statutory definition, include individuals. 42 U.S.C. § 12131(1). Individual defendants
cannot be held liable for violations of Title II of the ADA. See Joseph v. Port of New Orleans,
Civil Action No. 99-1622, 2002 WL 342424, at *10 (E.D. La. March 4, 2002) (finding that “[t]he
majority of courts that have addressed the issue have held that the ADA does not permit claims
against persons in their individual capacities”), aff’d, No. 02-30297, 2002 WL 31933280 (Sth Cir.

Dec. 27, 2002). Although the Fifth Circuit has not expressly addressed the question of individual
5

 
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page6of8 PagelD 140

liability under Title II of the ADA, it has recognized that a plaintiff cannot sue an individual under

the Rehabilitation Act, 29 U.S.C. § 794(a), which provides a comprehensive remedial framework _-

and enforcement provisions similar to the ADA. See Lollar v. Baker, 196 F.3d 603, 609 (Sth Cir.
1999). Moreover, punitive damages are unavailable under the ADA. Barnes v. Gorman, 536 U.S.
181, 189-90 (2002). Thus, to the extent Plaintiff sues Defendants in their individual capacities for
violations of the RA and ADA, these claims are DISMISSED with prejudice as frivolous.

Plaintiff also asserts an Eighth Amendment claim, for deliberate indifference to his mental
health needs by his involuntary discharge from the CMI program. ECF No. 33 at 1-3. Plaintiff has
failed to state a claim for deliberate indifference by these facts.

The Constitution does not mandate comfortable prisons, but neither does it permit
inhumane ones, and the treatment a prisoner receives in prison and the conditions under which he
is confined are subject to scrutiny under the Eighth Amendment. See Harper v. Showers, 174 F.3d
716, 719 (Sth Cir. 1999) (quotations omitted). “[C]ertain prison conditions [are] so ‘base, inhuman
and barbaric’ that they violate the Eighth Amendment.’ ” Palmer v. Johnson, 193 F.3d 346, 352
(Sth Cir. 1999) (quotations omitted).

Under the Constitution, prison officials have a duty to provide adequate medical care.
Rogers v. Boatright, 709 F.3d 403, 409 (5th Cir. 2013) (interpreting Eighth Amendment
protections). To allege a constitutional violation, an inmate must show that the prison official acted
with deliberate indifference toward his serious medical needs, resulting in an unnecessary and
wanton infliction of pain. Jd. Deliberate indifference includes both an objective and subjective
component. Jd. at 410. The inmate must show objective exposure to a substantial risk of serious
bodily harm. Gobert v. Caldwell, 463 F.3d 339, 345-46 (Sth Cir. 2006). Even where the objective

element is established, a constitutional violation occurs only if a prison official (1) knew of the
6

 
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page 7of8 PagelD 141

substantial risk of serious harm and (2) disregarded that risk by failing to take reasonable measures
to address it. Jd. A prison official’s “failure to alleviate a significant risk that the official should
have perceived, but did not, is insufficient to show deliberate indifference.” Domino v. Tex. Dep't
of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001) (citations, alterations, and internal quotation
marks omitted). Additionally, mere disagreement with the type of medical treatment provided does
not rise to the level of deliberate indifference. Jd. Instead, a prisoner must show that prison staff
“refused to treat him, ignored his complaints, intentionally treated him incorrectly, or engaged in
similar conduct that would clearly evince a wanton disregard for any serious medical needs.”
Johnson v. Treen, 759 F.2d 1236, 1238 (Sth Cir. 1985). In sum, the burden of demonstrating
deliberate indifference is “an extremely high standard to meet.” Domino, 239 F.3d at 756.
Defendant Nguyen’s decision to discharge Plaintiff from a mental health program was not
a denial of medical/mental health care, it was a treatment decision. Plaintiff does not allege facts
constituting deliberate indifference. In fact, Defendant Nguyen inarguably provided mental health
care to Plaintiff during his tenure in the CMI program. Plaintiff instead alleges a need for a specific
“transitional” counseling between his release from the CMI program and his transfer to the general
population, and claims his release from CMI was “involuntary.” ECF 1 at 6. Defendants’ alleged
failure to anticipate Plaintiffs transitional difficulties to general population after his other
extensive mental health treatment in the CMI program is not a factual scenario supporting
allegations of denial of mental health treatment. Further, the authenticated records received in this
case reflect continued medical and mental health care received by Plaintiff before and after his
treatment in the CMI program. Thus, Plaintiff has failed to state a claim for deliberate indifference

and these claims are DISMISSED.

 
Case 2:18-cv-00084-Z-BR Document 41 Filed 07/27/21 Page 8of8 PagelD 142

CONCLUSION
For the reasons set forth above and pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2) and 42
U.S.C. § 1997e(a), it is ORDERED that the Complaint filed by Plaintiff pursuant to 42 U.S.C. §

1983 be DISMISSED with prejudice as frivolous and for failure to state a claim.

SO ORDERED.

July gi 2021.

 

MAPTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
